Case: 15-30411          Document: 00513444799      Page: 1   Date Filed: 03/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                          No. 15-30411                  United States Court of Appeals
                                        Summary Calendar                         Fifth Circuit

                                                                               FILED
                                                                          March 30, 2016
JAMES JERROD SPIKES,                                                      Lyle W. Cayce
                                                                               Clerk
                 Plaintiff - Appellant

v.

JASON WILLIAMS; LOUISIANA STATE UNIVERSITY MEDICAL
CENTER; TOBY LEOS; BOGALUSA POLICE DEPARTMENT,

                 Defendants - Appellees

------------------------------------------------------

JAMES JERROD SPIKES,

                 Plaintiff - Appellant

v.

JASON WILLIAMS, Security Guard; TOBY LEOS, Police Officer; KENDALL
BULLEN; WALTER REED; LEANN WAHL; BOGALUSA POLICE
DEPARTMENT,


                Defendants - Appellees



                      Appeals from the United States District Court
                          for the Eastern District of Louisiana
                        USDC Nos. 2:14-CV-1895, 2:14-CV-2839
     Case: 15-30411       Document: 00513444799         Page: 2     Date Filed: 03/30/2016



                                       No. 15-30411
Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       James Spikes filed two section 1983 suits alleging claims of “false
arrest,” “false indictments,” and false imprisonment against multiple
defendants. 1 All his claims in the consolidated cases arose from a single
event—his arrest on August 5, 2013. Spikes did not file the first lawsuit until
August 14, 2014. Louisiana’s one-year prescription period for personal injury
claims is incorporated as the limitations period for section 1983 claims. See
Jacobsen v. Osborne, 133 F.3d 315, 319 (5th Cir. 1998). The district court thus
dismissed both cases as untimely after considering both whether the prisoner
“mailbox rule” could render the claims timely and whether any ground for
tolling existed.
       To the extent that Spikes’s brief on appeal challenges the limitations
ruling, it appears to argue that the claims did not accrue until Spikes was
released from prison on May 22, 2014. But a section 1983 claims accrues when
the plaintiff knows or has reason to know of the injury which forms the basis
of his action. Wallace v. Kato, 549 U.S. 384, 388 (2007); Jacobsen, 133 F.3d at
319. In the context of a false arrest case like this one, the Supreme Court has
held that a plaintiff could “file[ ] suit as soon as the allegedly wrongful arrest
occurred.” Wallace, 549 U.S. at 388.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 Most of the defendants in this case are police officers or police departments. Spikes
also named the Louisiana State University Medical Center. Spikes was brought into that
hospital for treatment for a gunshot wound. It was while he was receiving treatment in the
hospital that the police officers conducted their alleged search and “false arrest” of Spikes.
The exact nature of Spikes’s complaint against the hospital is not clear from his pleadings,
but the pleadings do demonstrate that all allegations arise from the August 5, 2013 arrest.
                                              2
    Case: 15-30411    Document: 00513444799     Page: 3   Date Filed: 03/30/2016



                                 No. 15-30411
      Spikes does not challenge the district court’s conclusion that even the
earlier “mailbox rule” date does not make the claims timely. Indeed, Spikes
signed the first complaint on August 9, 2014, more than a year after his arrest.
Nor does he invoke any ground Louisiana law has recognized for tolling. And
given the vast number of lawsuits we see filed from prison, his incarceration
alone does not warrant tolling. The district court therefore did not err in
finding that Spikes’s claims are time barred.
      AFFIRMED.




                                       3